Citation Nr: 0710277	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-40 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
schizoaffective disorder, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2007, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Atlanta RO.  A 
transcript of the hearing is of record.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  As no action has been taken on this claim, 
it is referred to the RO.

Following a reopening of the claim, the issue of entitlement 
to service connection for a schizoaffective disorder is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a nervous condition was denied in a unappealed August 
1981 rating decision.

2.  The evidence received since the previous denial of 
service connection for nervous condition includes evidence 
that is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for a schizoaffective disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159 (2006).  

Claim to Reopen

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which relates 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does apply to the veteran's claim to reopen, 
which was received subsequent to that date.

The veteran was denied entitlement to service connection for 
a nervous condition in August 1981 because the RO determined 
that there was no evidence that a psychiatric disorder was 
incurred or aggravated by active duty service.  The 
subsequently received evidence includes an April 2003 
statement from the veteran's social worker noting that the 
veteran's current schizoaffective disorder was incurred 
during his active duty service.  This evidence is clearly new 
and material so reopening of the claim is in order. 


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
schizoaffective disorder is granted.


REMAND

The veteran contends that he developed a schizoaffective 
disorder during service.  The Board finds that further 
development of the record is necessary before this case can 
be decided.  Specifically, the veteran has alleged that he 
underwent treatment for a psychiatric disorder at the Atlanta 
VA Medical Center (VAMC) within a year from his discharge 
from active duty in August 1971.  In addition, the veteran 
has stated that he was treated at the Charter Peachford 
medical facility beginning in 1998.  As it does not appear 
that all of these records are currently associated with the 
claims folder, or that an attempt has been made to obtain 
them, the originating agency should take efforts to secure 
them prior to appellate review.  

The record also shows that the veteran has been receiving 
benefits from the Social Security Administration (SSA) for a 
psychiatric condition.  As the determination of the SSA 
granting benefits and the medical records used in reaching 
that determination are not of record and are potentially 
supportive of the veteran's claim, they should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also finds that a VA examination is necessary in 
this case.  Upon remand, the veteran should be provided an 
examination to determine the nature and etiology of any 
currently present psychiatric disorders.

Finally, the veteran has not been afforded complete notice 
with respect to the VCAA.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit all 
pertinent evidence in his possession.

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran, 
including complete medical records from 
the Atlanta VAMC, as well as private 
treatment records from the Charter 
Peachford medical facility.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should obtain from 
the SSA the records pertinent to the 
veteran's award of Social Security 
disability benefits, including the 
administrative decision and all records 
upon which the decision was based.

4.  Then, the RO or the AMC should 
arrange for the veteran's claims folder 
to be provided to a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric disorders, including 
the April 2003 statement by the veteran's 
social worker..

The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner.  

Based on review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should proffer 
an opinion with respect to any currently 
present psychiatric disorders as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
they are related to the veteran's active 
duty service.

The rationale for all opinions expressed 
must also be provided.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


